Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/2021 & 9/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 4-9 & 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the logic circuit is further configured to write data of the plurality of concurrent streams to the plurality of erase block sets respectively.’
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claims 1, 2, 10, 11, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pekny et al. [hereinafter Pekny] PG Pub US 2016/0048343 A1 in view of Smith Patent US 8,032,724 B1.

Regarding claims 1, 10, & 18, Pekny discloses:
a plurality of media units having blocks of memory cells (the memory 150 may be a non-volatile memory, such as NAND, NOR, or PCM flash memory. The memory 150 may include an array of cells organized in multiple planes (e.g., partitions). The memory planes may be divided into blocks of memory cell pages [0010]), wherein memory cells in each respective block are configured to be erased together in an atomic operation (the memory cells in the array 230 are read, programmed, or erased. Read, program, erase circuits 268 coupled to the memory array 230 receive control signals from the internal controller 260 and include voltage generators for providing various pumped voltages for read, program and erase operations [0021]); and 
a logic circuit configured to: receive a plurality of concurrent streams of write commands (note that this limitation may be interpreted as receiving a plurality of streams concurrently or receiving a plurality of streams of write commands which may be performed concurrently which is disclosed in [0035]); 
identify a plurality of erase block sets in the plurality of media units (The A/L driver circuits 374(0)-374(3) may be configured to condition a page of a respective block of an associated memory plane 372(0)-372(3) for a memory access operation, such as programming data, reading data, or erasing data [0026)], wherein data stored in each respective erase block set is erasable without erasing data not in the respective erase block set (this limitation is interpreted as the data in a block set is erased without erasing data in different block sets; Based on the signals received from respective control circuits 560(0)-560(3) of the multithread internal controller 560, the A/L driver circuits 374(0)-374(3) that are coupled to the memory planes 372(0)-372(3) associated with the group of memory command and address command pairs may select blocks of memory or memory cells from the associated memory plane 372(0)-372(3), for memory operations, such as read, program, and/or erase operations. The A/L driver circuits 374(0)-374(3) may drive different respective global access lines within the respective plurality of global access lines. The respective control circuits 560(0)-560(3) of the multithread internal controller 560, the A/L driver circuits 374(0)-374(3), and the power circuits 380(0)-380(3) may allow different respective pages within different respective blocks of memory cells to be accessed concurrently. For example, a first page of a first block of a first memory plane may be accessed concurrently with a second page of a second block of a second memory plane, regardless of page type [0043]); and 
assign storage spaces to write commands in the plurality of concurrent streams to the plurality of erase block sets respectively (the access control circuit 364 of the internal controller 360 may concurrently control the page buffers 376(0)-376(3) to access the respective pages of each of the two or more memory planes 372(0)-372(3) associated with the group of memory command and address pairs, such as retrieving data or writing data, during the concurrent memory access operations [0030]).
It is noted that Pekny failed to explicitly disclose that the erase operations are atomic erase operations. However, Smith discloses a method and system for performing garbage collection in a memory is disclosed. Aspects of the exemplary embodiment include dividing garbage collection into atomic operations, including read, write, and block erase [abstract].
The systems of Pekny and Smith are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Pekny and Smith since this would allow the system of Pekny to perform atomic garbage collection processes. This system would result in “a solution which balances the need for NAND management of garbage collection with the needs of applications having different real-time media requirements [Col. 4 Lines 17-23].” 

Regarding claims 2, 11, & 19, the limitations of these claims have been noted in the rejection of claims 1, 10, & 18. Pekny also discloses:
wherein the logic circuit is further configured to: identify, in response to the plurality of concurrent streams, the plurality of media units in the device that are available to write concurrently data of the plurality of concurrent streams (The internal controller 360 may be configured to perform concurrent memory access operations (e.g., read operations or program operations) for the different memory planes 372(0)-372(3) of the memory array 370 responsive to the group of memory command and address pairs [0029]); and 
select first commands from the plurality of concurrent streams for execution in the plurality of media units (the memory 150 may include an internal controller configured to execute a universal algorithm to concurrently access different memory plane [0011]).

Claims 3, 12, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pekny view of Smith further in view of Peng et al. [hereinafter Peng] PG Pub US 2015/0186270 A1.

Regarding claims 3, 12, & 20, the limitations of these claims have been noted in the rejection of claims 2, 11, & 19, it is noted that neither Pekny nor Smith explicitly disclose:
wherein the logic circuit is further configured to: configure a portion of a media layout to map between: logical addresses, identified by the first commands; and physical addresses of memory units in the plurality of media units (A host writes or read units of data by their logical addresses. An example of a unit of data is a sector of 512 bytes. The flash memory system stores these units of data in some physical locations having their own physical addresses. Typically, data are stored page by page, with each page being one or more sector. Thus, a map or directory is maintained by the memory system to enable a unit of data of a given logical address to be located physically in the memory [0021]).
The systems of Pekny and Peng are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Pekny and Peng since this would enable the system of Pekny to execute the first commands concurrently to store data into the memory units according to the physical addresses (the memory 150 may include an internal controller configured to execute a universal algorithm to concurrently access different memory plane [0011]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mejdrich et al. patent US 9,354,887 B2 discloses an instruction unit including an instruction buffer configured to buffer instructions received from a cache memory prior to dispatch of the instructions to at least one execution unit, wherein the instruction unit is pipelined and implemented in hardware, and wherein the instruction unit is a symmetric multithreaded (SMT) instruction unit configured to concurrently output a plurality of instructions from a plurality of threads associated with a plurality of instruction streams to a plurality of execution units.

Kim et al. PG Pub US 2019/0004949 A1 discloses a memory controller including a first buffer memory for temporarily storing write data to be written to the nonvolatile memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133